--------------------------------------------------------------------------------

Exhibit 10.6






AMENDED AND RESTATED
EMPLOYMENT AGREEMENT




PART I


PARTIES TO AGREEMENT


Section 1.01 - Parties:  This Amended and Restated Employment Agreement
(hereinafter referred to as the “Agreement”) is entered into by and between
Farmers & Merchants Bank of Central California, a California banking corporation
(the “Bank”) and Farmers & Merchants Bancorp, a Delaware corporation (the
“Company”) (hereinafter collectively referred to as “Employer”) and Stephen W.
Haley (hereinafter referred to as “Employee”).  Employer and Employee are
sometimes collectively referred to hereinafter as the “Parties” and individually
as a “Party”.


PART II


EMPLOYMENT


Section 2.01 - Employment:  Employer hereby employs Employee and Employee hereby
accepts employment with Employer in accordance with the terms and conditions set
forth herein.


Section 2.02 - Term of Employment:  This Agreement shall terminate on March 31,
2012 if either party shall have given the other no less than sixty (60) days
advance notice of such termination in accordance with Section
11.01.  Notwithstanding the foregoing, this Agreement may be terminated pursuant
to Part VII of this Agreement.  If the Agreement is not terminated pursuant to
Part VII of this Agreement or pursuant to the first sentence of this Section
2.02, at the conclusion of the initial thirty-six (36) month term, this
Agreement shall renew automatically for an additional two year term and for
successive additional two years terms thereafter, unless a Party furnishes
notice of such Party’s intention not to renew by no later than sixty (60) days
prior to the expiration date of the current term of this Agreement, any such
notice to be given in accordance with Section 11.01.


If Employer elects to not renew this Agreement, prior to the expiration of any
current term, Employee shall be paid all accrued salary, vacation and
reimbursement expenses for which expense reports have been provided to Employer
in accordance with Employer’s policies and this Agreement or which are provided
to Employer prior to the Separation Date (defined below) in accordance with
Employer’s policies and this Agreement.  In addition to the foregoing amounts,
if Employer elects to not renew this Agreement in accordance with this section,
and subject to Employee’s continued employment through, and termination of
employment on, the expiration of the then current term of this Agreement (which
shall be the Separation Date), the Employee will be entitled to receipt of
severance payments as set forth herein:


1.
Employee shall be entitled to a sum equivalent to Twelve (12) times the highest
monthly base salary which the Employee has earned during Employee’s employment
with Employer (hereinafter referred to as the “Section 2.02 Severance
Payment”).  The Section 2.02 Severance Payment shall be paid in a lump
sum.  Payment of such amount will be made on the 15th day of the first calendar
month following Employee’s Separation Date.


 
1

--------------------------------------------------------------------------------

 

2.
In addition, Employer shall pay to Employee a performance bonus in an amount
equal to the average of the Employee’s annual discretionary incentive bonus for
the previous two years, prorated for the number of months between the Separation
Date and the end of the Employer’s last fiscal year.  The performance bonus
shall be paid in a lump sum.  Payment of such amount will be made on the 15th
day of the first calendar month following Employee’s Separation Date.



3.
In addition, Employee will also be entitled to payment of all vested awards of
benefit plans and incentive programs in which Employee is then vested in
accordance with the terms of those plans.  Any such payment or distribution from
a nonqualified deferred compensation plan shall be governed by the terms of such
plan relating to the timing of distributions.



PART III


DUTIES OF EMPLOYEE


Section 3.01 - General Duties:  During the term of this Agreement, Employee
shall be employed as Executive Vice President and Chief Financial Officer of the
Bank and Company, under the direction of the Bank’s and Company’s Boards of
Directors and Chief Executive Officer and shall perform and discharge well and
faithfully the duties that may be assigned to Employee from time to time
thereafter by the Bank’s and Company’s Boards of Directors or Chief Executive
Officer in connection with the conduct of Employer’s business.  Nothing herein
shall preclude the Boards of Directors or Chief Executive Officer from changing
Employee’s title or duties as long as the resulting title and duties are
reasonably commensurate with the education, employment background and
qualifications of the Employee and involve similar responsibilities and scope of
duties.


Section 3.02 - Outside Activities:  Employee agrees that, while employed by
Employer, Employee will refrain from any outside activities or activities which
actually or potentially are in direct conflict with the essential
enterprise-related interest of Employer that would cause a material and
substantial disruption of Employer’s operations or would be in direct
competition with Employer or assist competitors of Employer.  Notwithstanding,
the foregoing, it shall not be a violation of this Agreement for Employee (A) to
serve on corporate, civic or charitable boards or committees, (B) deliver
lectures or fulfill speaking engagements and (C) manage personal investments, so
long as such activities do not significantly interfere with the performance of
Employee’s responsibilities as an employee of the Company and the Bank.


PART IV


COMPENSATION


Section 4.01 - Salary:  Employee shall be paid an annual base salary of no less
than $237,000 per year.  This base salary shall be paid to Employee in such
intervals and at such times as other salaried executives of Employer are
paid.  Employee will be considered for salary increases at the times that other
salaried executives of Employer are adjusted, and the base salary under the
contract will be adjusted accordingly.

 
2

--------------------------------------------------------------------------------

 

Section 4.02 - Incentive Programs:  Employee shall be eligible for an annual
discretionary incentive bonus.  The amount of the bonus shall be determined by
the Bank’s Board of Directors annually by January 31st of each year and shall be
paid no later than February 15th of each year.  Employee shall be entitled to
participate in “Farmers & Merchants Bank of Central California 2005 Deferred
Bonus Plan”,  “Farmers & Merchants Bank of Central  California Executive
Retention Plan”, “Farmers & Merchants Bank of Central California Split Dollar
Life Insurance Plan”, “Farmers & Merchants Bank of Central California Executive
Indexed Retirement Agreement” and “Farmers & Merchants Bank of Central
California Deferred Compensation Plan”, the terms and conditions of which are
set forth in separate agreements so titled and the contents of which are
incorporated herein by this reference as though set forth in their entirety.


PART V


BENEFITS


Section 5.01 - Benefits:  Employee shall be entitled to participate in whatever
vacation, medical, dental, pension, sick leave, 401(k), profit sharing,
disability insurance or other plans of general application or other benefits
which are in effect as to any other executive officer of Employer or as may be
in effect from time to time as to any executive officer of Employer, in
accordance with the rules established for individual participation in any such
plan.


Section 5.02 - Company Automobile/Automobile Allowance:  Employer shall provide
Employee with either an automobile for business and incidental personal use or
an automobile allowance as per Bank policy.


Section 5.03 - Membership Fees:  Employer shall reimburse Employee for all
appropriate and reasonable expenses incurred in performing Employee’s duties,
including providing and paying for the dues and fees of membership in local
service and civic clubs and/or organizations as Employer deems appropriate and
necessary for enhancement of its presence within the local business
community.  In order to be eligible for reimbursement of these expenses,
Employee will provide Employer with receipts and documented evidence as is
required by Federal and State laws and regulations.


Section 5.04 - Directors and Officers Liability Insurance Coverage:  Employer
shall provide directors and officers liability insurance coverage for the
protection of Employee on terms and conditions no less favorable to Employee
than are in effect on the date that this Agreement shall become effective.
Following any termination of Employee’s employment with Employer, such coverage
shall be continued under substantially the same terms and conditions as are in
effect immediately prior to such termination of employment at no cost to
Employee until all applicable statutes of limitation expire with respect to
claims arising prior to such termination of employment and shall also continue
to make indemnification and advancement of litigation expense payments to
Employee to the maximum extent and for the maximum period permitted by law.

 
3

--------------------------------------------------------------------------------

 

PART VI


EXPENSES


Section 6.01 - Travel and Entertainment Expenses:  During the term of this
Agreement, Employer shall reimburse Employee for reasonable out of pocket
expenses incurred in connection with Employer’s business, including travel
expenses, food and lodging while away from Employee’s home, subject to such
policies as Employer may from time to time establish for its executive
officers.  Employee shall keep records of Employee’s travel and entertainment
expenses in a form suitable to the Internal Revenue Service and the Franchise
Tax Board to qualify this reimbursement as a federal and state income tax
deduction for Employer.  In addition, Employee shall provide Employer with
receipts for all expenses for which Employee seeks reimbursement.


PART VII


TERMINATION OF EMPLOYMENT


Section 7.01 - Termination at Option of Employer:  Employer may terminate this
Agreement at any time and without cause by giving Employee sixty (60) days
written notice of Employer’s intent to terminate this Agreement.  The 60th day
after notice shall be deemed to be the Employee’s Separation Date.  In the event
Employee’s employment is terminated pursuant to this section, Employee shall be
paid all accrued salary, vacation and reimbursement expenses for which expense
reports have been provided to Employer in accordance with Employer’s policies
and this Agreement or which are provided to Employer prior to the Separation
Date in accordance with Employer’s policies and this Agreement.  In addition to
the foregoing amounts, if Employee is terminated pursuant to this section, and
subject to Employee’s continued employment through, and termination of
employment on, the Separation Date, Employee will be entitled to receipt of
additional severance payments as set forth herein:


1.
Employee shall be entitled to a sum equivalent to Twelve (12) times the highest
monthly base salary which Employee has earned during Employee’s employment with
Employer (hereinafter referred to as the “Section 7.01 Severance Payment”)  The
Section 7.01 Severance Payment shall be paid in a lump sum.  Payment of such
amount will be made on the 15th day of the first calendar month following
Employee’s Separation Date.



2.
In addition, Employer shall pay to Employee a performance bonus in an amount
equal to the average of the Employee’s annual discretionary incentive bonus for
the previous two years, prorated for the number of months between the Separation
Date and the end of Employer’s last fiscal year. The performance bonus shall be
paid in a lump sum.  Payment of such amount will be made on the 15th day of the
first calendar month following Employee’s Separation Date.



3.
In addition, Employee will also be entitled to payment of all vested awards of
benefit plans and incentive programs in which Employee is vested in accordance
with the terms of those plans.  Any such payment or distribution from a
nonqualified deferred compensation plan shall be governed by the terms of such
plan relating to the timing of distributions.


 
4

--------------------------------------------------------------------------------

 

Section 7.02 - Termination for Cause:  Employer may terminate Employee’s
employment at any time “for cause” upon written notice to Employee, setting
forth in reasonable detail the basis for the determination of “for cause” (as
defined herein).  “For cause” shall be defined as conviction of a felony
resulting in a material adverse economic effect on Employer; provided that the
determination of such material adverse economic effect shall in any case be made
pursuant to a resolution duly adopted by a vote of no less than two-thirds
(2/3’s) of the entire Board of Directors of the Bank at a meeting duly held and
called for such purpose; and provided further, that Employee shall be given
reasonable notice of such meeting and shall have the opportunity, together with
counsel, to be heard before the Board of Directors at any such
meeting.  Termination under such circumstance shall be effective immediately
upon receipt of the notice by Employee, and the date on which the notice is
received shall be deemed to be the Separation Date.  In the event Employee is
terminated pursuant to this Section, Employee shall be entitled only to accrued
salary, vacation and reimbursement expenses for which expense reports have been
provided to Employer in accordance with Employer’s policies and this Agreement
or which are provided to Employer prior to the Separation Date in accordance
with Employer’s policies and this Agreement and shall be entitled to no further
compensation or severance payment of any nature, provided however, the Employee
will also be entitled to payment of all vested awards of benefit plans and
incentive programs which Employee is vested in accordance with the terms of
those plans.  Any such payment or distribution from a nonqualified deferred
compensation plan shall be governed by the terms of such plan relating to the
timing of distributions.  If a “change of control” (as defined below) shall have
occurred prior to Employee’s termination pursuant to this Section 7.02, the
provisions of Section 7.04 shall continue to apply  notwithstanding Employee’s
subsequent termination.


Section 7.03 - Termination at Option of Employee:  This Agreement may be
terminated by Employee at Employee’s sole discretion by giving sixty (60) days
written notice of termination to Employer.  In the event Employee terminates his
employment pursuant to this Section, Employee shall be entitled to all accrued
salary earned up to Employee’s Separation Date, provided Employee continues
productive employment until such date, vacation and reimbursement expenses for
which expense reports have been provided to Employer in accordance with
Employer’s policies and this Agreement or which are provided to Employer prior
to the Separation Date in accordance with Employer’s policies and this
Agreement.  Alternatively; Employer may, at its option, at any time after
Employee gives written notice of resignation as herein provided, pay Employee’s
accrued salary up to and including the effective date of separation set forth in
Employee’s resignation notice, and thereupon immediately release and terminate
Employee.  In addition, Employee will also be entitled to payment of all vested
awards of benefit plans and incentive programs which Employee is fully or
partially vested in accordance with the terms of those plans.  Any such payment
or distribution from a nonqualified deferred compensation plan shall be governed
by the terms of such plan relating to the timing of distributions.


Section 7.04 - Change of Control:  In the event of a Change of Control of
Employer (as defined below) during the term of this Agreement and prior to
Employee’s termination of employment, Employer will provide Employee with a
package equal to (1) Twenty Four times the highest monthly base salary which the
Employee has earned during Employee’s employment with Employer, (2) a
performance bonus in an amount equal to Employee’s previous two years annual
discretionary incentive bonuses, (3) Employee’s monthly premium for continuation
coverage under COBRA (as defined in Section 7.06), determined as of the closing
of the Change of Control,  multiplied by Thirty-Six (36) months, whether or not
such continuation coverage is elected by Employee, and (4) a gross-up payment as
defined and set forth herein in section 7.04.2.  In addition, Employee will also
be entitled to payment of all vested awards of benefit plans and incentive
programs in which Employee is vested in accordance with the terms of those
plans.  On the closing of the Change of Control transaction , Employee shall
receive disbursement of payments due Employee under this section, except for
payments or distributions from or pursuant to any nonqualified deferred
compensation plan, in one lump sum payment less any withholding required by
state, federal or local law.  The preceding sentence notwithstanding, any such
payment or distribution from or pursuant to any nonqualified deferred
compensation plan shall be governed by the terms of such plan relating to the
timing of distributions.  If Employee becomes entitled to payment under this
Section 7.04, Employee shall not be entitled to payment under Sections 2.02,
7.01 or 7.05 notwithstanding Employee’s subsequent termination of employment.

 
5

--------------------------------------------------------------------------------

 

1.
Change of Control means a change of control of the Employer that satisfies the
requirements for a change in the ownership or effective control of the Employer,
or a change in the ownership of a substantial portion of the assets of the
Employer, under Section 409A(see Section 10.02 of this Agreement), as determined
pursuant to applicable guidance thereunder.



2.
Gross-Up Payment:  Employee shall be entitled to a “Gross-Up Payment “ under the
terms and conditions set forth herein, and such payment shall include the Excise
Tax reimbursement due pursuant to section 7.04.2.a and any federal and state tax
reimbursements due pursuant to section 7.04.2.b.



 
a.
In the event that any payment or benefit (as those terms are defined within the
meaning of Internal Revenue Code Section 280G(b)(2)) paid, payable, distributed
or distributable to the Employee (hereinafter referred to as “Payments”)
pursuant to the terms of this Agreement or otherwise in connection with or
arising out of Employee’s employment with Employer or a change of control would
be subject to the Excise Tax imposed by Section 4999 of the Internal Revenue
code or any interest or penalties are incurred by Employee with respect to such
Excise Tax, then Employee will be entitled to receive an additional payment
(“Gross-Up Payment”) in an amount equal to the total Excise Tax, interest and
penalties imposed on Employee as a result of the payment and the Excise Taxes on
any federal and state tax reimbursements as set forth in Section 7.04.2.b.



 
b.
If Employer is obligated to pay Employee pursuant to Section 7.04.2.a, Employer
also shall pay Employee an amount equal to the “total presumed federal and state
taxes” that could be imposed on Employee with respect to the Excise Tax
reimbursements due to Employee pursuant to Section 7.04.2.a and the federal and
state tax reimbursements due to Employee pursuant to this section.  For purposes
of the preceding sentence, the “total presumed federal and state taxes” that
could be imposed on Employee shall be conclusively calculated using a combined
tax rate equal to the sum of the (a) the highest individual income tax rate in
effect under Federal tax law applicable to Employee and (ii) the tax laws of the
state in which Employee resides on the date that the payment is computed and (b)
the hospital insurance portion of FICA.


 
6

--------------------------------------------------------------------------------

 

 
c.
No adjustments will be made in this combined rate for the deduction of state
taxes on the federal return, the loss of itemized deductions or exemptions, or
for any other purpose for paying the actual taxes.



It is further intended that in the event that any payments would be subject to
other “penalty” taxes (in addition to the Excise Tax in section 7.04.2.a)
imposed applicable federal tax law, that these taxes would also be included in
the calculation of the Gross-Up Payment, including any federal and state tax
reimbursements pursuant to section 7.04.2.b.


3.
Determination of Eligibility for and Amount of Gross-Up Payment:  An initial
determination as to whether a Gross-Up Payment is required pursuant to this
Agreement and the amount of such Gross-Up Payment shall be made at Employer’s
expense by an accounting firm appointed by Employer prior to any change of
control.  The accounting firm shall provide its determination, together with
detailed supporting calculations and documentation to Employer and Employee
prior to submission of the proposed change of control to Employer’s
shareholders, Board of Directors or appropriate regulators for approval.  If the
accounting firm determines that no Excise Tax is payable by Employee with
respect to a Payment or Payments, it shall furnish Employee with an opinion
reasonably acceptable to Employee that no Excise Tax will be imposed with
respect to any such Payment or Payments.  Within ten (10) days of the delivery
of the determination to Employee, Employee shall have the right to dispute the
determination.  The existence of the dispute shall not in any way affect
Employee’s right to receive the Gross-Up Payment in accordance with the
determination.  Upon the final resolution of a dispute, Employer or its
successor shall promptly pay to Employee any additional amount required by such
resolution.  If there is no dispute, the determination shall be binding, final
and conclusive upon Employer and Employee, except to the extent that any taxing
authority subsequently makes a determination that the Excise Tax or additional
Excise Tax is due and owing on the payments made to Employee.  If any taxing
authority determines that the Excise Tax or additional Excise Tax is due and
owing, Employer or the entity acquiring control of Employer shall pay the Excise
Tax and any penalties assessed by such taxing authority.



4.
Excise Tax Withholding:  Notwithstanding anything contained in this Agreement to
the contrary, in the event that according to the determination, an Excise Tax
will be imposed on any Payment or Payments, Employer or its successor shall pay
to the applicable government taxing authorities as Excise Tax withholding, the
amount of the Excise Tax that Employer has actually withheld from the Payment or
Payments.



Section 7.05 - Option to Terminate on Permanent Disability of
Employee:  Employer is hereby given the option to terminate this Agreement in
the event that during the term of this Agreement, Employee shall become
“permanently disabled”, as the term “permanently disabled” is defined
herein.  Such option shall be exercised by Employer giving sixty (60) days
notice to Employee pursuant to Section 11.01 of this Agreement (“Notice of
Termination”). On the giving of the Notice of Termination, this Agreement and
the terms hereof shall cease and come to an end on the sixtieth day after the
notice is given to the Employee, which shall be deemed the Separation Date,
subject to the provisions set forth below in this Section 7.05.

 
7

--------------------------------------------------------------------------------

 

In the event Employee is terminated pursuant to this Section, Employee shall be
entitled to accrued salary and vacation on the employment termination date,
including accrued salary and vacation for the time period in which Employee
failed or refused to perform his duties and/or absented himself from his
duties.  Employee shall also be entitled to reimbursement expenses for which
expense reports have been provided to Employer in accordance with Employer’s
policies and this Agreement or which are provided to Employer prior to the
termination date of the Agreement in accordance with Employer’s policies and
this Agreement.  In addition to the foregoing amounts, if Employee is terminated
pursuant to this section of the Agreement, Employee will be entitled to receipt
of the additional payments following his Separation Date as and when set forth
in Section 7.01.1, 7.01.2 and 7.01.3, above.


For purposes of this Agreement, Employee shall be deemed to have become
permanently disabled if Employee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months.  Such physical or mental
impairment shall be confirmed by a physician acceptable to the Employee at the
request of the Employer when the Employer knows or has reason to know of such
impairment.


The Notice of Termination shall be deemed withdrawn and the Agreement shall
remain in effect after a Notice of Termination has been given to Employee under
the following circumstances.


1.
Within thirty (30) days of the Notice of Termination being given to Employee,
Employee returns to the full performance of Employee’s duties and provides
medical certification that Employee can perform the essential functions of
Employee’s duties with or without reasonable accommodation.



2.
Within thirty (30) days of the Notice of Termination being given to Employee,
Employee requests a reasonable accommodation from Employer which would permit
Employee to perform the essential functions of Employee’s duties and such
reasonable accommodation can be provided by Employer without an undue hardship
to Employer.



Any absence by Employee from Employee’s duties caused by ill health, physical or
mental disability or illness, or for other medical causes shall automatically be
considered to be a “leave” pursuant to the California Family Rights Act (CFRA)
and the Family Medical Leave Act (FMLA) as of the first date of such absence
caused by the ill health, physical or mental disability, illness or other
medical causes.  No Notice of Termination, pursuant to this section shall be
given to Employee until all leave under the CFRA, Fair Employment and Housing
Act and Family Medical Leave Act has been exhausted.

 
8

--------------------------------------------------------------------------------

 

Section 7.06 - Continuation of Medical Benefits:  In the event Employee’s
employment is terminated Employee shall be afforded the right to continue
his/her medical benefits to the extent provided in the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”).  Employer shall provide Employee with the
appropriate COBRA notification within the time required by the law from the
Separation Date.


PART VIII


COVENANTS


Section 8.01 - Business and Trade Secrets:


1.
For the purpose of this Part VIII, the terms used herein are defined as follows.



 
a.
TRADE AND BUSINESS SECRETS means information, including a formula, pattern,
compilation, program, device, method, technique or process that derives
independent economic value, actual or potential from not being generally known
to the public or to other persons who can obtain economic value from its
disclosure or use, and is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.



 
b.
PROPRIETARY AND CONFIDENTIAL INFORMATION means trade secrets, computer programs,
designs, technology, ideas, know-how, processes, formulas, compositions, data,
techniques, improvements, inventions (whether patentable or not), works of
authorship, business and product developments, plans, customers, pricing data
and other information concerning Employer’s actual or anticipated business,
research or development, marketing plans and strategies, Employer’s plans for
new product development, Employer’s technical designs, Employer’s data
dictionaries, information relating to Employer’s financial status, and any other
information that Employer marks confidential or by separate memorandum or e-mail
informs Employee is confidential or that is received in confidence by or for
Employer from any other person.  Also included in “Confidential Information” is
any information of Employer’s customers that Employee has access to in
performing Employee’s duties for Employer.



 
c.
COMPANY MATERIALS means documents or other media or tangible items that contain
or embody PROPRIETARY AND CONFIDENTIAL INFORMATION or any other information
concerning the business, operations or plans of Employer, whether such documents
have been prepared by Employee or by others.  COMPANY MATERIALS include, but are
not limited to blueprints, drawings, photographs, charts, graphs, notebooks,
customer lists, computer disks, tape or printouts, sound recordings and other
printed, typewritten, handwritten or computer generated documents, as well as
samples, prototypes, models, products and the like.



 
d.
Excluded from “Confidential Information” is information that:  (a) was in
Employee’s possession or known to Employee before Employee received it from
Employer; (b) is in the public domain through no fault of Employee; or (c)
Employee learned from a third party not related to Employer.  Information
licensed by Employer to any customer under a confidentiality restriction is not
considered to be in the public domain.


 
9

--------------------------------------------------------------------------------

 

2.
Nondisclosure:  Employee agrees that he will not directly nor indirectly reveal,
report, publish or disclose to any person, firm, or corporation not expressly
authorized in writing by Employer to receive such information any Trade and
Business Secret, Proprietary and Confidential Information and Company
Materials.  Employee further agrees that he will not use any Trade and Business
Secret, Proprietary and Confidential Information and/or Company Materials for
any purpose except to perform his employment duties for Employer and such Trade
and Business Secret, Proprietary and Confidential Information and/or Company
Materials may not be used or disclosed by Employee for his own benefit or
purpose or for the benefit or purpose of a subsequent employer.  These
agreements will continue to apply after Employee is no longer employed by the
Employer so long as such Trade and Business Secrets, Proprietary and
Confidential Information and Company Materials are not nor have become, by
legitimate means, generally known to the public, but in no event longer than two
years after such separation from Employer.



3.
Return of Employer’s Property:  After termination of his employment with
Employer, upon written request of Employer, Employee will promptly deliver to
Employer, without copying or summarizing, all Trade and Business Secrets,
Proprietary and Confidential Information and Company Materials, that is in
Employee’s possession or under Employee’s control, including, without
limitation, all physical property, keys, documents, lists, electronic storage
media, manuals, letters, notes, reports, including all originals, reproductions,
recordings, disks, or other media.



4.
Employee acknowledges that Employee has been apprised of the provisions of Labor
Code Section 2860 which provides:  “Everything which an Employee acquires by
virtue of his employment, except the compensation which is due him from his
Employer, belongs to the Employer, whether acquired lawfully or unlawfully, or
during or after the expiration of the term of his employment.” Employee
understands that any work that Employee created or helped create at the request
of Employer, including user manuals, training materials, sales materials,
process manuals, and other written and visual works, are works made for hire in
which Employer owns the copyright.  Employee may not reproduce or publish these
copyrighted works, except in the pursuit of his employment duties with Employer.



Section 8.02 - Separate Covenants:  The covenants of Part VIII of this Agreement
shall be construed as separate covenants covering their particular subject
mater.  In the event that any covenant shall be found to be judicially
unenforceable, said covenant shall not affect the enforceability or validity of
any other part of this Agreement.


Section 8.03 - Continuing Obligation:  Employee’s obligations set forth in Part
VIII of this Agreement shall expressly continue in effect beyond Employee’s
employment period in accordance with their terms and such obligations shall be
binding on Employee’s assigns, executors, administrators and other legal
representatives.

 
10

--------------------------------------------------------------------------------

 

PART IX


ARBITRATION AGREEMENT


Section 9.01 - Resolution of Disputes:  Employee and Employer hereby agree to
arbitrate any claim or dispute with respect to this Agreement and the agreements
incorporated by reference herein (“Farmers & Merchants Bank of Central
California 2005 Deferred Bonus Plan”, “Farmers & Merchants Bank of Central
California Executive Retention Plan”,  “Farmers & Merchants Bank of Central
California Split Dollar Life Insurance Plan”, “Farmers & Merchants Bank of
Central California Executive Indexed Retirement Agreement” and “Farmers &
Merchants Bank of Central California Deferred Compensation Plan”) and that such
arbitration shall be the sole and exclusive remedy for resolving any and all
such claims and disputes.  The decision reached in arbitration as to any such
claim or dispute shall be final and binding on the Parties.  Employee
understands that by signing this Agreement, Employee waives the right to a jury
trial in civil court.


Section 9.02 - Arbitration Procedure:  To exercise a party’s right to
arbitration under this Agreement, the party must reduce to writing the details
of any claim or dispute and serve it upon the other party within the time period
specified by California Law as the appropriate statute of limitations.


Any such arbitration shall be conducted pursuant to the provisions of Title 9 of
Part III of the California Code of Civil Procedure, commencing at section 1280,
et. seq. (or any successor or replacement statutes).  There shall be no
restrictions on discovery and such shall be permitted pursuant to California
Law.  The arbitrator shall be empowered with the right to issue subpoenas as to
documents and witnesses.


Section 9.03 - Selection and Scope of Arbitrator:  Any such arbitration will be
conducted before a single arbitrator selected in accordance with the Employment
Dispute Resolution Rules of the American Arbitration Association.  The
arbitration will be held in San Joaquin, Sacramento or Stanislaus County as
designated by Employer.  All fees and expenses charged by AAA or the arbitrator
relating to the arbitration shall be paid by Employer.  Except as provided for
under Section 11.06 of this Agreement, each party shall pay for the fees and
costs of its’ own attorneys, experts, witnesses, transcripts, exhibits,
preparation for the proceeding, and briefs unless a party prevails on a claim
for which attorney’s fees and/or costs are recoverable by statue or contract.


The arbitrator shall be authorized to award damages supportable by the evidence
to the extent authorized by California Law and shall further be authorized to
grant remedies in law and in equity.  The arbitrator shall only be authorized to
exercise the power specifically enumerated in this Agreement and to decide the
dispute(s) in accordance with the governing principles of law and equity.  The
arbitrator shall have no authority to alter, amend, or modify the terms of this
Agreement.  Should any party fail to appear or participate in the arbitration
proceeding, the arbitrator may make a decision based on the evidence presented
in the proceeding by the appearing party of the dispute.  The arbitrator shall
issue a written award within sixty (60) calendar days of the date the matter is
submitted.  The award shall be accompanied by a writing that shall set forth the
essential facts and conclusions used by the arbitrator in reaching that
decision.

 
11

--------------------------------------------------------------------------------

 

Section 9.04 - Exclusive Forum:  Employee and Employer agree that arbitration
shall be the exclusive forum for resolving all disputes.  Either Party may bring
an action in any court of competent jurisdiction to enforce an arbitration
award.


The Parties retain all rights to enter into agreements regarding arbitration
after any dispute has arisen.


Section 9.05 - Severability:  If any provision of this Part IX is adjudged to be
void or otherwise unenforceable in whole or in part, such adjudication shall not
affect the validity of the remainder of this Agreement.


Section 9.06 - Continuation:  The rights and agreements in this Part IX shall
survive the termination of this Agreement and Employee’s employment with
Employer and remain in full force and effect thereafter.


PART X


TAXES


Section 10.01 - Withholding:  All payments to be made to Employee under this
Agreement will be subject to required withholding of federal, state and local
income and employment taxes as applicable.


Section 10.02 - Section 409A:


 
a.
Notwithstanding any provision to the contrary in this Agreement, the Company
shall delay the commencement of payments or benefits coverage to which Employee
would otherwise become entitled under the Agreement in connection with
Employee’s termination of employment until the earlier of (i) the expiration of
the six-month period measured from the date of Employee’s “separation from
service” with the Company (as such term is defined in Treasury Regulations
issued under Section 409A of the Code (defined below)) or (ii) the date of
Employee’s death, if the Company in good faith determines that Employee is a
“specified employee” within the meaning of that term under Code Section 409A at
the time of such separation from service and that such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Section
409A(a)(2) of the Code.  Upon the expiration of the applicable Code Section
409A(a)(2) deferral period, all payments and benefits deferred pursuant to this
Section10.02 (whether they would have otherwise been payable in a single sum or
in installments in the absence of such deferral) shall be paid or reimbursed to
Employee in a lump sum, and any remaining payments and benefits due under
the  Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.



 
b.
In addition, to the extent the Company is required pursuant to this Agreement to
reimburse expenses incurred by Employee, and such reimbursement obligation is
subject to Section 409A of the Code, the Company shall reimburse any such
eligible expenses by the end of the calendar year next following the calendar
year in which the expense was incurred, subject to any earlier required deadline
for payment otherwise applicable under this Agreement; provided, however, that
the following sentence shall apply to any tax gross-up payment and related
expense reimbursement obligation, including any payment obligations described in
Section 7.04, to the extent subject to Section 409A.  Any such tax gross-up
payment will be made by the end of the calendar year next following the calendar
year in which Employee remits the related taxes.


 
12

--------------------------------------------------------------------------------

 

 
c.
For purposes of the provisions of this Agreement which require commencement of
payments or benefits subject to Section 409A upon a termination of employment,
the terms “termination of employment” and “Separation Date” shall mean a
“separation from service” with the Company (as such term is defined in Treasury
Regulations issued under Code Section 409A), notwithstanding anything in this
Agreement to the contrary.



 
d.
In each case where this Agreement provides for the payment of an amount that
constitutes nonqualified deferred compensation under Section 409A to be made to
the Employee within a designated period and such period begins and ends in
different calendar years, the exact payment date within such range shall be
determined by the Employer, in its sole discretion, and the Employee shall have
no right to designate the year in which the payment shall be made.



 
e.
Any series of payments provided under this Agreement shall for all purposes of
Code Section 409A be treated as a series of separate payments and not as single
payments.



 
f.
The provisions of this Section 10.02 are intended to comply with Code Section
409A and shall be interpreted consistent with such section.



PART XI


GENERAL PROVISIONS


Section 11.01 - Notices:  Any notice to be given to Employer under the terms of
this Agreement, and any notice to be given to Employee shall be addressed to
such Party at the mailing address the Party may hereafter designate in writing
to the other.  Any such notice shall be deemed to have been duly given four days
after the same shall be enclosed in a properly sealed and addressed envelope,
registered or certified, and deposited (postage or registry or certification fee
prepaid) in a post office or branch post office regularly maintained by the
United States Government or upon actual delivery to the Party by messenger or
delivery service, with receipt acknowledged in writing by the Party to whom such
notice is addressed.


Section 11.02 - Entire Agreement:  This Agreement and the agreements
incorporated by reference herein (“Farmers & Merchants Bank of Central
California 2005 Deferred Bonus Plan”, “Farmers & Merchants Bank of Central
California Executive Retention Plan”, “Farmers & Merchants Bank of Central
California Split Dollar Life Insurance Plan”, “Farmers & Merchants Bank of
Central California Executive Indexed Retirement Agreement” and “Farmers &
Merchants Bank of Central California Deferred Compensation Plan”) supersede any
and all other agreements or understandings, whether oral, implied, or in
writing, between the parties hereto with respect to the subject matter hereof
and contain all of the covenants and agreements between the Parties with respect
to such matters in their entirety.  Each Party to this Agreement acknowledges
that no representations, inducements, promises or agreements, orally or
otherwise, have been made by any Party, or anyone acting on behalf of any Party,
which is not embodied herein, and that no other agreement, statement or promise
not contained in this Agreement shall be valid or binding.  Any modification(s)
to this Agreement will be effective only if in writing and signed by the Parties
hereto.

 
13

--------------------------------------------------------------------------------

 

Section 11.03 - Partial Invalidity:  If any provisions in this Agreement are
held by a court of competent jurisdiction to be invalid, void or unenforceable,
the remaining provisions shall nevertheless continue in full force and effect
without being impaired or invalidated in any way.


Section 11.04 - Continuing Obligations:  The obligations of the covenants
contained in this Agreement shall survive the termination of the Agreement and
any employment relationship between Employer and Employee.  Accordingly, neither
Employer, nor Employee shall be relieved of the continuing obligations of the
covenants contained in this Agreement.


Section 11.05 - Employee’s Representations:  Employee represents and warrants
that Employee is free to enter into this Agreement and to perform each of the
terms and covenants in it.  Employee represents and warrants that Employee is
not restricted or prohibited, contractually or otherwise, from entering into and
performing this Agreement, and that Employee’s execution and performance of this
Agreement is not a violation or breach of any other agreement between Employee
and any other person or entity.


Section 11.06 - Attorney Fees:  Following a Change of Control as defined in
Section 7.04 of this Agreement, Employer agrees, on request by Employee, to
promptly advance to Employee any attorneys fees and costs incurred by Employee
in connection with any claim or dispute between the Parties hereto with respect
to this Agreement, any agreements incorporated by reference herein, or the
employment relationship existing hereunder, subject to Employer’s right to
recover any amount so advanced in the event that Employee shall not be the
prevailing party in any litigation or arbitration arising from any such claim or
dispute.  Employer shall bear the expense of its own attorney’s fees and costs
incurred in connection with any such claim or dispute or litigation or
arbitration arising therefrom.


Section 11.07 - Governing Law:  This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the laws
of the State of California.


Section 11.08 - Superseding Effect of this Agreement:  This Agreement, upon its
effective date, shall amend and restate in its entirety and shall thereby
supersede that certain Employment Agreement dated January 1, 2005 among the
Parties.


Section 11.09 - Full Settlement:  Employer’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be not be affected by any set off, counterclaim, recoupment,
defense or other claim, right or action which Employer may have against Employee
or others. In no event shall Employee be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to Employee
under any of the provisions of this Agreement and such amount shall not be
reduced whether or not Employee obtains other employment.

 
14

--------------------------------------------------------------------------------

 

Section 11.10 - Successors:  This Agreement shall be binding upon and
enforceable against any successors to Employer. No duties provided for under
this Agreement may be delegated by any of the parties hereto.  Employer will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and
assets of Employer to assume expressly and agree to perform this Agreement in
the same matter and to the same extent that Employer would be required to
perform it if no such succession had taken place. As used herein, the term
“Employer” shall mean Employer as hereinbefore defined and any successor to its
business and assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law or otherwise. This Agreement shall inure to the
benefit of and be enforceable by Employee’s legal representatives.


Section 11.11 - No Waiver:  The failure of any of the Parties hereto to insist
on strict compliance with any provision of this Agreement, or the failure to
assert any right of any Party hereto may have hereunder, shall not be deemed to
be a waiver of such provision or right or of any other provision or right
contained in this Agreement.


The effective date of this Agreement shall be April 1, 2009.


FARMERS & MERCHANTS BANK OF CENTRAL CALIFORNIA
and FARMERS & MERCHANTS BANCORP






By:
   
Date:  March 5, 2009
 
Ole R. Mettler
     
Chairman of the Board
                             
Stewart C. Adams, Jr.
     
Chairman of the Personnel Committee
                     
on behalf of FARMERS & MERCHANTS BANK OF CENTRAL CALIFORNIA and FARMERS &
MERCHANTS BANCORP
   







Employee:
 
Date:  March 5, 2009
 
Stephen W. Haley
   

 
 
15

--------------------------------------------------------------------------------